Citation Nr: 0631109	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-05 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for a bilateral hand 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1950 to June 
1952 and from December 1953 to September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran filed a claim of entitlement to service 
connection for right knee, right hip, and bilateral hand 
disabilities in July 2001.  The June 2002 rating decision 
denied the claim, and the veteran duly perfected an appeal.

The Board remanded the claim in October 2004 for the purpose 
of ensuring compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA) and obtaining an additional VA 
examination.  Greater detail regarding the Board's remand and 
the response of the VA Appeals Management Center (AMC) will 
be provided below.

Following the Board's remand, a VCAA notice letter was sent 
to the veteran in November 2005, additional VA treatment 
records were obtained, and a VA examination was conducted in 
June 2005.  Based on this evidence, the AMC  denied each of 
the veteran's claims in a January 2006 supplemental statement 
of the case (SSOC).  The case is now once again before the 
Board.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.




REMAND

The veteran seeks service connection for right knee and hip 
disabilities on both a direct basis and as secondary to his 
service-connected right ankle disability.  He also seeks 
service connection for a bilateral hand condition, which he 
claims is the result of a cold injury in service.  Before the 
Board can proceed to a decision on these claims, however, 
additional development is required.

Several aspects of the Board's October 2004 remand 
instructions have not been complied with.  The Board's remand 
requested that the veteran's claims file be made available to 
and reviewed by the examiner prior to the examination.  
The Board specifically commanded that the "examiner must 
annotate the examination reports(s) that the claims file was 
in fact made available for review in conjunction with the 
examination(s)" (emphasis in original).  The June 2005 VA 
examination report does not contain such an annotation.  
Although the examiner indicated that the veteran's "active 
duty medical records" were reviewed, there is no indication 
in the report that the remainder of the claims file was 
either reviewed by or made available to the examiner.

Even more importantly, the prior remand requested that the 
examiner provide an opinion as to the relationship between 
the veteran's right hip and knee disabilities and his 
service-connected right ankle disability.  While the 
examination report addressed the direct service connection 
issue, it did not address the secondary service connection 
issue.  Such theory of entitlement is central to the 
veteran's claim and the prior remand was designed to obtain 
competent medical evidence regarding this issue.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Because the AMC failed to comply 
with the Board's remand instructions as outlined above, the 
case must again be remanded so that additional development 
and readjudication can be accomplished.

The Board notes that the remand instructions below are an 
abbreviated form of those provided in October 2004.  While 
the instructions set forth below are designed to elicit the 
same information as the prior instructions, they are 
presented in a more concise and succinct format here to avoid 
confusion and aid the examiner in making his findings.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran for 
an examination to determine the etiology 
of his right knee, right hip, and 
bilateral hand disabilities.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
indicate in the examination report that 
the claims file was in fact made 
available for review.  After conducting 
an examination of the veteran and 
performing any clinically indicated 
diagnostic testing, the examiner should 
specifically identify any right knee or 
hip disability present and provide an 
opinion as to whether such is at least as 
likely as not related to the veteran's 
service-connected right ankle disability 
or any incident of military service.  The 
examiner should also specifically 
identify any hand disability present and 
provide an opinion as to whether such is 
at least as likely as not related to any 
incident of service, to include a cold 
injury.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

2.  When the above development has been 
completed, VBA should readjudicate each 
of the veteran's service-connection 
claims.  If the claims remain denied, in 
whole or in part, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



